DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
the prior art of record, Li, discloses a magnetic memory device, comprising: a substrate; an active area extending along a first direction on the substrate; a plurality of gate lines traversing the active area along a second direction that is not parallel to the first direction, wherein the plurality of gate lines comprises a first gate line, a second gate line; a first source region in the active area and on one side of the first gate line; a first drain region in the active area; a second drain region in the active area; a main source line extending along the first direction; a first source line extension coupled to the main source line and extending along the second direction, wherein the man source line is electrically connected to the first source region via the first source line extension; a first magnetic tunneling junction (MTJ) element electrically coupled to the first drain region; a second MTJ element electrically coupled to the second drain region. The prior art of record, Shum, teaches an isolation region disposed in the substrate and adjacent to the active area; a first source doped region; a first drain doped region; a second drain doped region; a second drain doped region. The prior art of records, individually or in combination, do not disclose nor teach “a third gate line between the first gate line and the second gate line; a first drain doped region between the first gate line and the third gate line; a second source region in the active area and on one side of the second gate line; a second drain doped region between the second gate line and the third gate line; a second source line extension; wherein the man source line is electrically connected to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811